135 Ga. App. 252 (1975)
217 S.E.2d 424
SHANNON COMPANY
v.
HENEVELD et al.
50713.
Court of Appeals of Georgia.
Argued May 21, 1975.
Decided June 13, 1975.
Rehearing Denied June 26, 1975.
Skinner, Wilson, Beals & Strickland, Warner R. Wilson, Jr., Earl B. Benson, Jr., for appellant.
Rolader, Barham, Davis, Graham & McEvoy, D. W. Rolader, Lawrence J. McEvoy, Jr., for appellees.
DEEN, Judge.
1. A default judgment is a final and appealable judgment.
*253 2. A motion to vacate and set aside a final judgment is not included among those motions enumerated in Code Ann. § 6-803 which automatically extend the filing date of a notice of appeal. Williams v. Keebler, 222 Ga. 437 (150 SE2d 674); Young v. Young, 227 Ga. 570 (2) (181 SE2d 867); Fastenberg v. Assoc. Distributors, Inc., 134 Ga. App. 213 (213 SE2d 898).
3. Final judgment by default was entered in this case on October 9, 1974, against the defendant as a sanction for failure to respond to a request for production of documents filed June 21, 1974, three times postponed at the defendant's request, followed by an order compelling production dated September 20 pursuant to a rule nisi dated August 27. No objections or response to the request were ever filed. A motion to vacate or set aside was filed on December 6 and denied on January 31, 1975. The notice of appeal filed on February 28 appeals only from the denial of the motion to set aside, which is not an appealable judgment, and enumerates error only on the entry of the default judgment, which was entered more than 30 days prior thereto. Accordingly, the appeal must be dismissed.
Appeal dismissed. Evans and Stolz, JJ., concur.